                     Case 13-39885                 Doc 112            Filed 10/29/18 Entered 10/29/18 08:46:50                                      Desc Main
                                                                       Document     Page 1 of 25




1A
 /2009
 /2011
 101-7-TFR
 3ems Inc.
                                                           UNITED STATES BANKRUPTCY COURT
                                                            NORTHERN DISTRICT OF ILLINOIS
                                                                   EASTERN DIVISION


                   In Re:                                                                          §
                                                                                                   §
                   JOBS FOR YOUTH - CHICAGO, INC.                                                  §           Case No. 13-39885
                                                                                                   §
                                                                 Debtor                            §

                                                                TRUSTEE’S FINAL REPORT (TFR)

                              The undersigned trustee hereby makes this Final Report and states as follows:

                          1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                    10/10/2013 . The undersigned trustee was appointed on 10/10/2013 .

                              2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                           3. All scheduled and known assets of the estate have been reduced to cash, released to
                   the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                   pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                   disposition of all property of the estate is attached as Exhibit A.

                              4. The trustee realized gross receipts of                                             $             650,707.79

                                                     Funds were disbursed in the following amounts:

                                                     Payments made under an interim                                               200,971.87
                                                     disbursement
                                                     Administrative expenses                                                      257,656.30
                                                     Bank service fees                                                             11,597.21
                                                     Other payments to creditors                                                        0.00
                                                     Non-estate funds paid to 3rd Parties                                               0.00
                                                     Exemptions paid to the debtor                                                      0.00
                                                     Other payments to the debtor                                                       0.00
                                                                                               1
                                                     Leaving a balance on hand of                                   $             180,482.41

                    The remaining funds are available for distribution.
             ____________________
                        1
                           The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
             will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
             maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
             UST Form 101-7-TFR (5/1/2011) (Page: 1)
        Case 13-39885                  Doc 112           Filed 10/29/18 Entered 10/29/18 08:46:50                                      Desc Main
                                                          Document     Page 2 of 25




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 02/27/2014 and the
      deadline for filing governmental claims was 04/08/2014 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 35,785.39 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 26,035.83 as interim compensation and now requests a sum of
      $ 9,744.03 , for a total compensation of $ 35,779.86 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 0.00 , for total expenses of $ 0.00 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 10/04/2018                                     By:/s/Miriam R. Stein
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                        Case 13-39885               Doc 112     Filed 10/29/18 Entered 10/29/18 08:46:50                                    Desc Main
                                                                                            FORM 1
                                                                       INDIVIDUALDocument      Page
                                                                                  ESTATE PROPERTY    3 of 25AND REPORT
                                                                                                   RECORD
                                                                                                 ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              13-39885                           JBS          Judge:        Jack B. Schmetterer                          Trustee Name:                      Miriam R. Stein
Case Name:            JOBS FOR YOUTH - CHICAGO, INC.                                                                             Date Filed (f) or Converted (c):   10/10/2013 (f)
                                                                                                                                 341(a) Meeting Date:               11/25/2013
For Period Ending:    10/04/2018                                                                                                 Claims Bar Date:                   02/27/2014


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/               Est Net Value                Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled           (Value Determined by                Abandoned                  Received by                Administered (FA)/
                                                                                 Values               Trustee, Less Liens,               OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                                Assets
                                                                                                        and Other Costs)

  1. Checking Account @ Bank of America (ending in -0911)                                 2,123.56                    2,123.56                                                       0.00                        FA
  2. Director & Officer Insurance The Bensman Group, 2333                                 6,150.00                    6,150.00                                                625,000.00                         FA
     N.Wauke
  3. Voucher Reimbursement Alternative Schools Network                                   23,000.00                   23,000.00                                                 23,975.47                         FA
  4. Computers, cables, old server, archived files Medley Self St                         2,100.00                    2,100.00                                                  1,100.00                         FA
  5. Telephones, servers, printiers, projector, cables                                    5,950.00                        0.00               OA                                      0.00                        FA
  6. CHARITIES - JP Morgan Chase, CPS Combined Charities (u)                                  0.00                     700.00                                                     632.32                         FA
  7. 401k ACCOUNT (u)                                                                         0.00                        0.00                                                       0.00                        FA
INT. Void (u)                                                                                 0.00                        N/A                                                        0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $39,323.56                  $34,073.56                                               $650,707.79                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  TRUSTEE IS CURRENTLY FINALIZING CLOSING OF EMPLOYEE 401k ACCOUNT.
  Trustee made interim distribution on 4/20/17. Working with IRS on revised claim and revised distribution (interim).
  PAi still working on final distribution of 401k funds. (5/14/17).
  PAi continuing to work on final distribution of 401k funds (8/30/17).
  PAi finalized forms for final distribution. Executed by Trustee & Submitted on 11/06/2017 - 11/15/2017
  Accountant discussed with IRS re amendment to claim - 11/27/17.
  Accountant preparing final tax return. 12/27/17.
  Form 5500 submitted to IRS to close 401K account were returned and requested to be re-submitted via online. Forms were re-submitted by accountant online in April 2018.
  Accounting preparing final tax returns.




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                  Page:   2
                                     Case 13-39885               Doc 112         Filed 10/29/18           Entered 10/29/18 08:46:50   Desc Main
RE PROP #             4   --                                                    Document
                               Sold assets to Essex Liquidators (computer equipment                  Page 4
                                                                                     and telephone equipment - of 25
                               Assets 4 and 5) for $1,100 and sharing arrangement if assets re-sold.
RE PROP #             6   --   Trustee receives funds from charitable arm of JP Mortgage. JP Morgan has been                                      Exhibit A
                               advised regarding bankruptcy, but sends checks nonetheless. Auditor advised that the
                               checks should be returned to Chase. No checks have been received since audit.
RE PROP #             7   --   *Trustee worked with plan administrator to distribute all remaining funds in 401K account
                               to former employees. Trustee s accountant prepared amended tax documents to reflect
                               pre-petition payroll.
                               *6/12/17 Court authorized Trustee to file amended statements.
                               *The Internal Revenue Service has reviewed and accepted all documents related to the
                               closing of the Debtor s 401(K) accounts. The estate did not retain any funds, and all
                               funds were made available to the plan participants.

Initial Projected Date of Final Report (TFR): 06/30/2016            Current Projected Date of Final Report (TFR): 05/31/2018




    UST Form 101-7-TFR (5/1/2011) (Page: 4)
                                                                                                                                                                                                   Page:           1
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 5 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                             Trustee Name: Miriam R. Stein                                              Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                             Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8630
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6380                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   07/02/14                        Transfer from Acct # xxxxxx9200           Transfer of Funds                                     9999-000                $24,474.59                                $24,474.59

   08/07/14                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $35.20          $24,439.39
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/14                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $36.33          $24,403.06
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/07/14                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $35.11          $24,367.95
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/14                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $36.23          $24,331.72
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/05/14                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $35.01          $24,296.71
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $36.12          $24,260.59
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/06/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $36.07          $24,224.52
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/06/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $32.53          $24,191.99
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/24/15             6          CPS Combined Charities Champaign          Charity Contribution                                  1229-000                     $92.32                               $24,284.31
                                   44 E. Main Street, Suite 208
                                   Champaign, IL 61820
   04/07/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $36.00          $24,248.31
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $34.89          $24,213.42
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/05/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $36.00          $24,177.42
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                        $24,566.91               $389.49
                                                                                                                                                                                                    Page:           2
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                               Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 6 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                             Trustee Name: Miriam R. Stein                                               Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                             Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8630
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6380                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   07/07/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $34.78          $24,142.64
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $35.89          $24,106.75
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $35.84          $24,070.91
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/07/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $34.63          $24,036.28
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/06/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $35.74          $24,000.54
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/15                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $34.53          $23,966.01
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/16                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $35.63          $23,930.38
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/05/16                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $35.58          $23,894.80
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/16                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $33.23          $23,861.57
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/07/16                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $35.48          $23,826.09
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/06/16                        Associated Bank                           Bank Service Fee under 11                             2600-000                                           $34.28          $23,791.81
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/12/16             6          JP Morgan Chase & Co.                     Charity Contribution                                  1229-000                     $180.00                               $23,971.81
                                   Employee Giving Campaign                  Printed transaction twice - put
                                   c/o Cyber Grants, Inc.                    deposit paper in the wrong way
                                   300 Brickstone Square, Suite 601          the first time.
                                   Andover, MA 01810

        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                             $180.00              $385.61
                                                                                                                                                                                                     Page:           3
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                                Desc Main
                                                                       ESTATE CASHDocument
                                                                                   RECEIPTS AND Page 7 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                                Trustee Name: Miriam R. Stein                                             Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                               Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8630
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX6380                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                      5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                 Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   06/07/16                        Associated Bank                           Bank Service Fee under 11                                2600-000                                         $35.53          $23,936.28
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/08/16                        Associated Bank                           Bank Service Fee under 11                                2600-000                                         $34.44          $23,901.84
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/14/16             6          JP Morgan Chase                           Charity Contribution                                     1229-000                   $120.00                               $24,021.84
                                   Employee Giving Campaign
                                   c/o Cybergrants, Inc.
                                   300 Brickstone Square, Suite 601
                                   Andover, MA 01810
   07/14/16            101         ALAN D. LASKO & ASSOCIATES P. C.          FIRST INTERIM - ORDER                                                                                 $8,131.01           $15,890.83
                                   205 WEST RANDOLPH STREET                  DATED 7/8/16
                                   SUITE 1150                                Professional fees paid to
                                   CHICAGO, IL 60606                         Accountant per Court order
                                   ALAN D. LASKO & ASSOCIATES PC                                                         ($52.61)     3420-000

                                   ALAN D. LASKO & ASSOCIATES PC                                                       ($8,078.40)    3410-000

   08/05/16                        Associated Bank                           Bank Service Fee under 11                                2600-000                                         $30.57          $15,860.26
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/15/16             2          CHUBB Insurance Company                   Settlement Payment from                                  1129-001             $625,000.00                                $640,860.26
                                   120 Fifth Avenue Fifth Ave Place          Insurance Company from D&O
                                   Pittsburgh, PA 15222-3008                 Policy relating to Claim Made
                                                                             by Estate.
   08/17/16            102         Nisen & Elliot LLC                        ORDER DATED 7/26/16                                                                                 $158,861.80          $481,998.46
                                   200 West Adams St., Suite 2500            Professional Fees paid to
                                   Chicago, IL 60606                         Special Litigation Counsel per
                                                                             Court order.
                                   NISEN & ELLIOT, LLC                                                             ($156,250.00)      3210-000

                                   NISEN & ELLIOT, LLC                                                                 ($2,611.80)    3220-000

   08/23/16             2          Chubb Group of Insurance Companies        Final Settlement Payment                                 1129-000             $625,000.00                              $1,106,998.46
                                   120 Fifth Ave,                            Re-issue of check due to error
                                   Fifth Ave. Place                          by Chubb which stopped
                                   Pittsburgh, PA 15222-3008                 payment on first check. First
                                                                             check funds never cleared.


        UST Form 101-7-TFR (5/1/2011) (Page: 7)                                     Page Subtotals:                                                      $1,250,120.00           $167,093.35
                                                                                                                                                           Page:      4

08/23/16            2          CHUBB Case     13-39885
                                        Insurance Company      Doc   112Settlement
                                                                              FiledPayment
                                                                                     10/29/18
                                                                                            Reversal Entered 10/29/18 08:46:50
                                                                                                                   1129-000        Desc Main
                                                                                                                                 ($625,000.00)              $481,998.46
                               120 Fifth Avenue Fifth Ave Place         Check Document
                                                                               was returned from Page 8 of 25
                               Pittsburgh, PA 15222-3008                maker. Maker re-issued new
                                                                        check in the same amount due                                                       Exhibit B
                                                                        to error on their end.
09/08/16                       Associated Bank                          Bank Service Fee under 11               2600-000                         $357.80    $481,640.66
                                                                        U.S.C. 330(a)(1)(B), 503(b)
                                                                        (1), and 507(a)(2)
10/06/16            6          JP Morgan Chase & Co.                    Charity Contribution                    1229-000              $120.00               $481,760.66
                               Employee Giving Campaign
                               c/o CyberGrants, Inc.
                               300 Brickstone Square, Suite 601
                               Andover, MA 01810




    UST Form 101-7-TFR (5/1/2011) (Page: 8)                                    Page Subtotals:                                   ($624,880.00)   $357.80
                                                                                                                                           Page:      5
                                    Case 13-39885            Doc 112    Filed 10/29/18 Entered 10/29/18 08:46:50   Desc Main
                                                                         Document     Page 9 of 25
                                                                                                                                           Exhibit B




10/07/16                       Associated Bank                     Bank Service Fee under 11         2600-000                   $692.81     $481,067.85
                                                                   U.S.C. 330(a)(1)(B), 503(b)
                                                                   (1), and 507(a)(2)
10/20/16                       Associated Bank                     Service Fee                       2600-001                   $110.61     $480,957.24
                                                                   Associated Bank added service
                                                                   fee as of 9/15/16 which
                                                                   appeared on 9/30/16 bank
                                                                   account statement. Likely
                                                                   related to overdraft due to
                                                                   CHUBB Insurance Check
                                                                   which was rejected by
                                                                   CHUBB's bank and reissued.
10/31/16           103         FACTORLAW                           ORDER DATED 10/24/16              3210-000                  $1,575.00    $479,382.24
                               105 W. Madison Street, Suite 1500   Professional Fees paid to
                               Chicago, IL 60602                   Trustee's counsel per Court
                                                                   order.



    UST Form 101-7-TFR (5/1/2011) (Page: 9)                               Page Subtotals:                            $120.00   $2,378.42
                                                                                                                                                                                                      Page:           6
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                                 Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  10 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                                 Trustee Name: Miriam R. Stein                                             Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                                Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8630
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX6380                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                           ($)
   11/07/16                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $714.99         $478,667.25
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/15/16             6          JP Morgan Chase & Co.                     Charity Contribution                                      1229-000                   $120.00                              $478,787.25
                                   Employee Giving Campaign
                                   c/o Cybergrants, Inc.
                                   300 Brickstone Square, Suite 601
                                   Andover, MA 01810
   12/07/16                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $688.94         $478,098.31
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/09/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $710.80         $477,387.51
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $709.81         $476,677.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/09/17            104         Alan D. Lasko & Associates P. C.          Professional Fees Approved by                                                                         $14,560.82          $462,116.88
                                   205 W. Randolph Street, Suite 1150        Court - 1/9/17 DKT #85
                                   Chicago, IL 60606
                                   ALAN D. LASKO & ASSOCIATES PC                                                       ($14,527.80)    3410-000

                                   ALAN D. LASKO & ASSOCIATES PC                                                           ($33.02)    3420-000

   03/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $628.96         $461,487.92
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/23/17            105         ZANE L. ZIELINSKI                         ORDER DATED 3/21/17                                                                                   $25,155.30          $436,332.62
                                   THE LAW OFFICE OF ZANE L.
                                   ZIELINSKI, PC
                                   6336 N. CICERO AVENUE, SUITE 201
                                   CHICAGO, IL 60646
                                   ZANE L. ZIELINSKI                                                                   ($25,019.20)    3210-000

                                   ZANE L. ZIELINSKI                                                                     ($136.10)     3220-000

   04/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                        $681.27         $435,651.35
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

        UST Form 101-7-TFR (5/1/2011) (Page: 10)                                    Page Subtotals:                                                               $120.00          $43,850.89
                                                                                                                                                                                                     Page:           7
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                                  Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  11 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                                Trustee Name: Miriam R. Stein                                             Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                                Bank Name: Associated Bank
                                                                                                                     Account Number/CD#: XXXXXX8630
                                                                                                                                               Checking
  Taxpayer ID No: XX-XXX6380                                                                                  Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                                 Separate Bond (if applicable):


       1                2                               3                                              4                                                       5                   6                    7

Transaction Date    Check or                 Paid To / Received From                       Description of Transaction                Uniform Tran.        Deposits ($)      Disbursements ($)   Account/CD Balance
                    Reference                                                                                                            Code                                                           ($)
   04/20/17            106         Miriam R. Stein                            Interim Distribution approved                           2100-000                                     $26,035.83         $409,615.52
                                   30 South Wacker Drive                      by Court order dated 4/20/17
                                   Suite 2600                                 (Docket 92).
                                   Chicago, IL 60606
   04/20/17            107         Internal Revenue Service                   Final Distribution representing                         5800-001                                     $42,274.99         $367,340.53
                                   Ccp-Lu T. Morice                           100% of claim 2
                                   Group 14, Stop 5114 Chi
                                   230 S. Dearborn Street
                                   Chicago, Il 6060
   04/20/17            108         Internal Revenue Service                   Final Distribution representing                         4800-001                                      $2,293.16         $365,047.37
                                   Ccp-Lu T. Morice                           100% of claim 2b
                                   Group 14, Stop 5114 Chi
                                   230 S. Dearborn Street
                                   Chicago, Il 6060
   04/20/17            109         Illinois Department Of Employment          Interim distribution representing                       7100-000                                     $22,821.39         $342,225.98
                                   Security                                   19.13% of Claim 1
                                   33 South State Street
                                   Chicago, Illinois 60603
                                   Attn: Bankruptcy Unit - 10Th Flr.
   04/20/17            110         Internal Revenue Service                   Interim distribution representing                       7100-001                                      $1,593.69         $340,632.29
                                   Ccp-Lu T. Morice                           19.13% of Claim 2c
                                   Group 14, Stop 5114 Chi
                                   230 S. Dearborn Street
                                   Chicago, Il 6060
   04/20/17            111         Greatamerica Financial Services Corp.      Interim distribution representing                       7100-000                                      $8,265.21         $332,367.08
                                   Attn: Peggy Upton, Litigation Specialist   19.13% of Claim 3
                                   Pob 609
                                   Cedar Rapids, Ia 52406
   04/20/17            112         Pension Benefit Guaranty Corporation       Interim distribution representing                       7100-000                                     $23,383.32         $308,983.76
                                   Attn: Rhonda Baird                         19.13% of Claim 4
                                   Office Of The Chief Counsel
                                   1200 K Street, N.W., Suite 340
                                   Washington, D.C. 20005-4026
   04/20/17            113         Pension Benefit Guaranty Corporation       Interim distribution representing                       7100-000                                     $13,538.64         $295,445.12
                                   Attn: Rhonda Baird                         19.13% of Claim 5
                                   Office Of The Chief Counsel
                                   1200 K Street, N.W., Suite 340
                                   Washington, D.C. 20005-4026



        UST Form 101-7-TFR (5/1/2011) (Page: 11)                                     Page Subtotals:                                                                $0.00         $140,206.23
                                                                                                                                                                                                     Page:           8
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                               Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  12 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                             Trustee Name: Miriam R. Stein                                                Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                             Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8630
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6380                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                       7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)      Account/CD Balance
                    Reference                                                                                                         Code                                                              ($)
   04/20/17            114         Pension Benefit Guaranty Corporation      Interim distribution representing                     7100-000                                     $96,232.95            $199,212.17
                                   Attn: Rhonda Baird                        19.13% of Claim 6
                                   Office Of The Chief Counsel
                                   1200 K Street, N.W., Suite 340
                                   Washington, D.C. 20005-4026
   04/20/17            115         Illinois Department Of Commerce &         Interim distribution representing                     7100-000                                     $36,730.36            $162,481.81
                                   Economic Opportunity                      19.13% of Claim 7
                                   500 East Monroe Street, Floor 10
                                   Springfield, Il 62701
   04/21/17                        Associated Bank                           Service Fee Reversal                                  2600-000                                         ($110.61)         $162,592.42
                                                                             Bank fee incurred in error.
                                                                             Amount was credited back to
                                                                             account on 4/20/17.
   05/05/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $604.97          $161,987.45
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $380.44          $161,607.01
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/10/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $298.96          $161,308.05
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $308.49          $160,999.56
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/17                        Associated Bank                           Bank Service Fee under 11                             2600-000                                          $307.99          $160,691.57
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/11/17            110         Internal Revenue Service                  Interim distribution representing                     7100-000                                     ($1,593.69)           $162,285.26
                                   Ccp-Lu T. Morice                          19.13% of Claim 2c Reversal
                                   Group 14, Stop 5114 Chi                   IRS returned the check
                                   230 S. Dearborn Street                    because it was paid on their
                                   Chicago, Il 6060                          original claim. They amended
                                                                             their claim and are requesting a
                                                                             replacement check.




        UST Form 101-7-TFR (5/1/2011) (Page: 12)                                    Page Subtotals:                                                              $0.00         $133,159.86
                                                                                                                                                                                                     Page:           9
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                                 Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  13 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                                 Trustee Name: Miriam R. Stein                                            Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                                Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8630
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX6380                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                       5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   09/11/17            108         Internal Revenue Service                  Final Distribution representing                           4800-000                                   ($2,293.16)         $164,578.42
                                   Ccp-Lu T. Morice                          100% of claim 2b Reversal
                                   Group 14, Stop 5114 Chi                   IRS returned this check
                                   230 S. Dearborn Street                    because it was paid on the IRS
                                   Chicago, Il 6060                          original claim. They since
                                                                             amended their claim and are
                                                                             requested a new payment.
   09/11/17            107         Internal Revenue Service                  Final Distribution representing                           5800-000                                  ($42,274.99)         $206,853.41
                                   Ccp-Lu T. Morice                          100% of claim 2 Reversal
                                   Group 14, Stop 5114 Chi                   IRS returned this check
                                   230 S. Dearborn Street                    because it was paid on the IRS
                                   Chicago, Il 6060                          original claim. IRS amended its
                                                                             claim and is requesting a new
                                                                             payment.
   10/06/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $297.63         $206,555.78
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $307.08         $206,248.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/29/17            116         LAW OFFICES OF ZANE L. ZIELINSKI          ORDER DATED 11/21/17                                                                                  $9,920.25          $196,328.45
                                   6336 N. CICERO AVE., SUITE 201
                                   CHICAGO, IL 60646
                                   ZANE L. ZIELINSKI                                                                    ($9,905.00)    3210-000

                                   ZANE L. ZIELINSKI                                                                       ($15.25)    3220-000

   12/07/17                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $296.75         $196,031.70
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/18                        Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $291.45         $195,740.25
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/29/18            117         ALAN D. LASKO & ASSOCIATES P. C.          Professional Compensation                                                                            $13,117.29          $182,622.96
                                   205 W. RANDOLPH STREET                    Fees approved by Court on
                                   SUITE 1150                                1/25/18 (Docket 105)
                                   CHICAGO, IL 60606
                                   ALAN D. LASKO & ASSOCIATES PC             Professional Compensation                 ($13,033.70)    3410-000


        UST Form 101-7-TFR (5/1/2011) (Page: 13)                                    Page Subtotals:                                                                $0.00        ($20,337.70)
                                                                                                                                                                                                  Page:       10
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                              Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  14 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                              Trustee Name: Miriam R. Stein                                            Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                             Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX8630
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6380                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction                Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                          ($)
                                   ALAN D. LASKO & ASSOCIATES PC             Professional Compensation                  ($83.59)    3420-000

   02/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                       $291.03         $182,331.93
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                       $248.63         $182,083.30
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   04/06/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                       $270.70         $181,812.60
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                       $261.58         $181,551.02
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                       $269.91         $181,281.11
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                       $260.82         $181,020.29
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                       $269.15         $180,751.14
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        Associated Bank                           Bank Service Fee under 11                              2600-000                                       $268.73         $180,482.41
                                                                             U.S.C. 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                                             COLUMN TOTALS                               $650,106.91          $469,624.50
                                                                                                                   Less: Bank Transfers/CD's              $24,474.59                 $0.00
                                                                                                             Subtotal                                    $625,632.32          $469,624.50
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                         $625,632.32          $469,624.50




        UST Form 101-7-TFR (5/1/2011) (Page: 14)                                    Page Subtotals:                                                             $0.00           $2,140.55
                                                                                                                                                                                                    Page:       11
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                                Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  15 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                              Trustee Name: Miriam R. Stein                                              Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                             Bank Name: Rabobank, N.A.
                                                                                                                   Account Number/CD#: XXXXXX9200
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX6380                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   10/24/13             3          Alternative Schools Network               payment of A/R                                        1121-000                $23,409.72                                 $23,409.72
                                   1807 W. Sunnyside, Suite 1D
                                   Chicago, IL 60640

   10/24/13             3          UST                                       payment of A/R                                        1121-000                     $565.75                               $23,975.47
                                   P.O. Box 22657
                                   Santa Barbara, CA 93121

   10/31/13                        Rabobank, N.A.                            Bank and Technology Services                          2600-000                                           $10.00          $23,965.47
                                   90 E Thousand Oaks Blvd                   Fees
                                   Ste 300
                                   Thousand Oaks, CA 91360
   10/31/13            101         East Bank Storage                         Jobs for Youth - Nov Storage                          2410-000                                           $99.00          $23,866.47
                                                                             Fee Unit 3465
   10/31/13            102         Medley's Self Storage                     November 2013 Storage Fee                             2410-000                                          $200.00          $23,666.47
                                                                             for Unit 055A (Jobs for Youth)
   11/29/13                        Rabobank, N.A.                            Bank and Technology Services                          2600-000                                           $31.86          $23,634.61
                                   90 E Thousand Oaks Blvd                   Fees
                                   Ste 300
                                   Thousand Oaks, CA 91360
   12/02/13             4          Essex Antiques & Collectibles Ltd         Sale of Assets                                        1129-000                  $1,100.00                                $24,734.61
                                   724 Forest
                                   Evanston, IL 60602

   12/31/13                        Rabobank, N.A.                            Bank and Technology Services                          2600-000                                           $38.87          $24,695.74
                                   90 E Thousand Oaks Blvd                   Fees
                                   Ste 300
                                   Thousand Oaks, CA 91360
   01/31/14                        Rabobank, N.A.                            Bank and Technology Services                          2600-000                                           $36.70          $24,659.04
                                   90 E Thousand Oaks Blvd                   Fees
                                   Ste 300
                                   Thousand Oaks, CA 91360
   02/28/14                        Rabobank, N.A.                            Bank and Technology Services                          2600-000                                           $33.10          $24,625.94
                                   90 E Thousand Oaks Blvd                   Fees
                                   Ste 300
                                   Thousand Oaks, CA 91360




        UST Form 101-7-TFR (5/1/2011) (Page: 15)                                    Page Subtotals:                                                        $25,075.47                $449.53
                                                                                                                                                                                                  Page:       12
                                        Case 13-39885                  Doc 112   Filed 10/29/18
                                                                                           FORM 2 Entered 10/29/18 08:46:50                              Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  16 of 25 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-39885                                                                                              Trustee Name: Miriam R. Stein                                            Exhibit B
      Case Name: JOBS FOR YOUTH - CHICAGO, INC.                                                                             Bank Name: Rabobank, N.A.
                                                                                                                   Account Number/CD#: XXXXXX9200
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX6380                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 10/04/2018                                                                             Separate Bond (if applicable):


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                     Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   03/31/14                        Rabobank, N.A.                            Bank and Technology Services                          2600-000                                         $34.23          $24,591.71
                                   90 E Thousand Oaks Blvd                   Fees
                                   Ste 300
                                   Thousand Oaks, CA 91360
   04/30/14                        Rabobank, N.A.                            Bank and Technology Services                          2600-000                                         $37.73          $24,553.98
                                   90 E Thousand Oaks Blvd                   Fees
                                   Ste 300
                                   Thousand Oaks, CA 91360
   05/30/14                        Rabobank, N.A.                            Bank and Technology Services                          2600-000                                         $35.31          $24,518.67
                                   90 E Thousand Oaks Blvd                   Fees
                                   Ste 300
                                   Thousand Oaks, CA 91360
   06/30/14                        Rabobank, N.A.                            Bank Service Charge                                   2600-000                                         $34.08          $24,484.59
                                   90 E Thousand Oaks Blvd
                                   Ste 300
                                   Thousand Oaks, CA 91360
   07/02/14                        Rabobank, N.A.                            Bank Service Charge                                   2600-000                                         $10.00          $24,474.59
                                   90 E Thousand Oaks Blvd
                                   Ste 300
                                   Thousand Oaks, CA 91360
   07/02/14                        Transfer to Acct # xxxxxx8630             Transfer of Funds                                     9999-000                                    $24,474.59                 $0.00



                                                                                                             COLUMN TOTALS                                $25,075.47           $25,075.47
                                                                                                                   Less: Bank Transfers/CD's                    $0.00          $24,474.59
                                                                                                             Subtotal                                     $25,075.47               $600.88
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                          $25,075.47               $600.88




        UST Form 101-7-TFR (5/1/2011) (Page: 16)                                    Page Subtotals:                                                             $0.00          $24,625.94
                                                                                                                                                            Page:     13
                                Case 13-39885   Doc 112            Filed 10/29/18 Entered 10/29/18 08:46:50          Desc Main
                                                                   Document      Page 17 of 25
                                                                                                                                                             Exhibit B
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                        NET              ACCOUNT
                                                                                                     NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                           XXXXXX8630 - Checking                                         $625,632.32            $469,624.50             $180,482.41
                                           XXXXXX9200 - Checking                                          $25,075.47                $600.88                   $0.00
                                                                                                         $650,707.79            $470,225.38             $180,482.41

                                                                                                    (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                            transfers)            to debtors)
                                           Total Allocation Receipts:                       $0.00
                                           Total Net Deposits:                        $650,707.79
                                           Total Gross Receipts:                      $650,707.79




UST Form 101-7-TFR (5/1/2011) (Page: 17)                            Page Subtotals:                                        $0.00                $0.00
                 Case 13-39885              Doc 112         Filed 10/29/18 Entered 10/29/18 08:46:50                       Desc Main
                                                            Document      Page 18 of 25
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 13-39885                                                                                                                   Date: October 4, 2018
Debtor Name: JOBS FOR YOUTH - CHICAGO, INC.
Claims Bar Date: 2/27/2014


Code #      Creditor Name And Address          Claim Class       Notes                                  Scheduled               Claimed             Allowed
FEE         Miriam R. Stein                    Administrative                                               $0.00             $35,779.86          $35,779.86
100         30 South Wacker Drive
2100        Suite 2600
            Chicago, IL 60606


Final       ZANE L. ZIELINSKI                  Administrative                                                 $0.00             $5,075.00          $5,075.00
100         THE LAW OFFICES OF ZANE L.
3210        ZIELINSKI, P.C.                                      THIRD AND FINAL FEE APP
            6336 N. CICERO AVE., SUITE
            201
            CHICAGO, IL 60646

Final       ALAN D. LASKO &                    Administrative                                                 $0.00             $6,983.70          $6,983.70
100         ASSOCIATES PC
3410        205 W. Randolph Street                               FOURTH AND FINAL FEE APPLICATION
            Suite 1150
            Chicago, IL 60606

Final       ALAN D. LASKO &                    Administrative                                                 $0.00                $25.12             $25.12
100         ASSOCIATES PC
3420        205 W. Randolph Street                               FOURTH AND FINAL EXPENSES
            Suite 1150
            Chicago, IL 60606

2S          DEPARTMENT OF THE                  Secured                                                        $0.00             $2,293.16          $2,293.16
101         TREASURY
4300        INTERNAL REVENUE SERVICE                             SECURED PORTION OF CLAIM NO. 2
            PO BOX 7317
            PHILADELPHIA, PA 19101-7317

2P          DEPARTMENT OF THE                  Priority                                                       $0.00           $38,823.83          $38,823.83
101         TREASURY
5800        INTERNAL REVENUE SERVICE                             PRIORITY PORTION OF CLAIM
            PO BOX 7317
            PHILADELPHIA, PA 19101-7317

            EAST BANK STORAGE                  Administrative                                                 $0.00                $99.00             $99.00
102
2410




            MEDLEY'S SELF STORAGE              Administrative                                                 $0.00              $200.00             $200.00
102
2410




Dkt. 76     NISEN & ELLIOT, LLC                Administrative                                                 $0.00          $156,250.00         $156,250.00
102         200 W. ADAMS STREET, SUITE
3210        2500                                                 SPECIAL COUNSEL FEES - ORDER DATED 7/26/16
            CHICAGO, IL 60606-4637



                                                                           Page 1                                     Printed: October 4, 2018




          UST Form 101-7-TFR (5/1/2011) (Page: 18)
                 Case 13-39885              Doc 112         Filed 10/29/18 Entered 10/29/18 08:46:50                           Desc Main
                                                            Document      Page 19 of 25
                                                                          Exhibit C
                                                                ANALYSIS OF CLAIMS REGISTER
Case Number: 13-39885                                                                                                                       Date: October 4, 2018
Debtor Name: JOBS FOR YOUTH - CHICAGO, INC.
Claims Bar Date: 2/27/2014


Code #      Creditor Name And Address          Claim Class       Notes                                        Scheduled              Claimed            Allowed
Dkt 79      The Law Offices of William J.      Administrative                                                     $0.00             $1,575.00          $1,575.00
102         Factor
3210                                                             ORDER DATED 10/24/16




Zane2       ZANE L. ZIELINSKI                  Administrative                                                     $0.00             $9,905.00          $9,905.00
102         THE LAW OFFICES OF ZANE L.
3210        ZIELINSKI, P.C.                                      Second Interim Fee App - Dkt. 102
            6336 N. CICERO AVE., SUITE
            201
            CHICAGO, IL 60646

Zane1       ZANE L. ZIELINSKI                  Administrative                                                     $0.00           $25,019.20          $25,019.20
102         THE LAW OFFICES OF ZANE L.
3210        ZIELINSKI, P.C.                                      First Interim Fee App - Dkt. 88
            6336 N. CICERO AVE., SUITE
            201
            CHICAGO, IL 60646

Dkt. 76     NISEN & ELLIOT, LLC                Administrative                                                     $0.00             $2,611.80          $2,611.80
102         200 W. ADAMS STREET, SUITE
3220        2500                                                 SPECIAL COUNSEL EXP. - ORDER DATED 7/26/16
            CHICAGO, IL 60606-4637


Zane1       ZANE L. ZIELINSKI                  Administrative                                                     $0.00              $136.10             $136.10
102         THE LAW OFFICE OF ZANE L.
3220        ZIELINSKI                                            First Interim Fee App Expenses - Dkt. 88
            6336 N. CICERO AVE., SUITE
            201
            CHICAGO, IL 60646

Zane2       ZANE L. ZIELINSKI                  Administrative                                                     $0.00                $15.25             $15.25
102         THE LAW OFFICES OF ZANE L.
3220        ZIELINSKI, P.C.                                      Second Interim Fee App Expenses - Dkt. 102
            6336 N. CICERO AVE., SUITE
            201
            CHICAGO, IL 60646

Lasko3      ALAN D. LASKO &                    Administrative                                                     $0.00           $13,033.70          $13,033.70
102         ASSOCIATES PC
3410        205 W. Randolph Street                               THIRD INTERIM FEE APP
            Suite 1150
            Chicago, IL 60606

Lasko1      ALAN D. LASKO &                    Administrative                                                     $0.00             $8,078.40          $8,078.40
102         ASSOCIATES PC
3410        205 W. Randolph Street                               First Interim Fees
            Suite 1150
            Chicago, IL 60606




                                                                              Page 2                                      Printed: October 4, 2018




          UST Form 101-7-TFR (5/1/2011) (Page: 19)
                Case 13-39885                  Doc 112       Filed 10/29/18 Entered 10/29/18 08:46:50                      Desc Main
                                                             Document      Page 20 of 25
                                                                           Exhibit C
                                                                 ANALYSIS OF CLAIMS REGISTER
Case Number: 13-39885                                                                                                                   Date: October 4, 2018
Debtor Name: JOBS FOR YOUTH - CHICAGO, INC.
Claims Bar Date: 2/27/2014


Code #     Creditor Name And Address            Claim Class       Notes                                 Scheduled               Claimed             Allowed
Lasko2     ALAN D. LASKO &                      Administrative                                              $0.00             $14,527.80          $14,527.80
102        ASSOCIATES PC
3410       205 W. Randolph Street                                 SECOND INTERIM FEE APPLICATION
           Suite 1150
           Chicago, IL 60606

Lasko2     ALAN D. LASKO &                      Administrative                                                $0.00                $33.02             $33.02
102        ASSOCIATES PC
3420       205 W. Randolph Street                                 SECOND INTERIM FEE APPLICATION - EXPENSES
           Suite 1150
           Chicago, IL 60606

Lasko1     ALAN D. LASKO &                      Administrative                                                $0.00                $52.61             $52.61
102        ASSOCIATES PC
3420       205 W. Randolph Street                                 FIRST INTERIM FEE APP - EXPENSES
           Suite 1150
           Chicago, IL 60606

Lasko3     ALAN D. LASKO &                      Administrative                                                $0.00                $83.59             $83.59
102        ASSOCIATES PC
3420       205 W. Randolph Street                                 THIRD INTERIM EXPENSES
           Suite 1150
           Chicago, IL 60606

1          Illinois Department Of               Unsecured                                                     $0.00          $113,570.56         $113,570.56
300        Employment Security
7100       33 South State Street
           Chicago, Illinois 60603
           Attn: Bankruptcy Unit - 10Th Flr.

2U         DEPARTMENT OF THE                    Unsecured                                                     $0.00           $10,746.64          $10,746.64
300        TREASURY
7100       INTERNAL REVENUE SERVICE                               UNSECURED PORTION OF CLAIM.
           PO BOX 7317
           PHILADELPHIA, PA 19101-7317

3          Greatamerica Financial Services      Unsecured                                                     $0.00           $41,131.80          $41,131.80
300        Corp.
7100       Attn: Peggy Upton, Litigation
           Specialist
           Pob 609
           Cedar Rapids, Ia 52406

4          Pension Benefit Guaranty             Unsecured                                                     $0.00          $116,367.00         $116,367.00
300        Corporation
7100       Attn: Rhonda Baird
           Office Of The Chief Counsel
           1200 K Street, N.W., Suite 340
           Washington, D.C. 20005-4026




                                                                            Page 3                                    Printed: October 4, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 20)
                Case 13-39885                 Doc 112        Filed 10/29/18 Entered 10/29/18 08:46:50          Desc Main
                                                             Document      Page 21 of 25
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 13-39885                                                                                                       Date: October 4, 2018
Debtor Name: JOBS FOR YOUTH - CHICAGO, INC.
Claims Bar Date: 2/27/2014


Code #     Creditor Name And Address           Claim Class       Notes                        Scheduled             Claimed              Allowed
5          Pension Benefit Guaranty            Unsecured                                          $0.00           $67,375.00           $67,375.00
300        Corporation
7100       Attn: Rhonda Baird
           Office Of The Chief Counsel
           1200 K Street, N.W., Suite 340
           Washington, D.C. 20005-4026

6          Pension Benefit Guaranty            Unsecured                                          $0.00          $478,903.00          $478,903.00
300        Corporation
7100       Attn: Rhonda Baird
           Office Of The Chief Counsel
           1200 K Street, N.W., Suite 340
           Washington, D.C. 20005-4026

7          Illinois Department Of Commerce     Unsecured                                          $0.00          $182,788.55          $182,788.55
300        &
7100       Economic Opportunity
           500 East Monroe Street, Floor 10
           Springfield, Il 62701

           Case Totals                                                                            $0.00        $1,331,483.69         $1,331,483.69
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 4                     Printed: October 4, 2018




         UST Form 101-7-TFR (5/1/2011) (Page: 21)
       Case 13-39885              Doc 112     Filed 10/29/18 Entered 10/29/18 08:46:50              Desc Main
                                              Document      Page 22 of 25




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 13-39885
     Case Name: JOBS FOR YOUTH - CHICAGO, INC.
     Trustee Name: Miriam R. Stein
                         Balance on hand                                               $             180,482.41

               Claims of secured creditors will be paid as follows:

                                                              Allowed           Interim
                                                              Amount of         Payment to        Proposed
      Claim No. Claimant                       Claim Asserted Claim             Date              Payment
                      DEPARTMENT OF
      2S              THE TREASURY $                2,293.16 $        2,293.16 $           0.00 $        2,293.16
                 Total to be paid to secured creditors                                 $                 2,293.16
                 Remaining Balance                                                     $             178,189.25


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                            Interim Payments Proposed
                         Reason/Applicant                Total Requested    to Date          Payment
      Trustee Fees: Miriam R. Stein                      $       35,779.86 $        26,035.83 $          9,744.03
      Attorney for Trustee Fees: ZANE L.
      ZIELINSKI                                          $       39,999.20 $        34,924.20 $          5,075.00
      Attorney for Trustee Expenses: ZANE L.
      ZIELINSKI                                          $            15.25 $          15.25 $                0.00
      Accountant for Trustee Fees: ALAN D.
      LASKO & ASSOCIATES PC                              $       42,623.60 $        35,639.90 $          6,983.70
      Accountant for Trustee Expenses: ALAN D.
      LASKO & ASSOCIATES PC                    $                   194.34 $           169.22 $               25.12
      Other: The Law Offices of William J. Factor $               1,575.00 $         1,575.00 $               0.00
      Other: NISEN & ELLIOT, LLC                         $    156,250.00 $         156,250.00 $               0.00
      Other: NISEN & ELLIOT, LLC                         $        2,611.80 $         2,611.80 $               0.00
      Other: EAST BANK STORAGE                           $            99.00 $          99.00 $                0.00




UST Form 101-7-TFR (5/1/2011) (Page: 22)
       Case 13-39885              Doc 112    Filed 10/29/18 Entered 10/29/18 08:46:50                 Desc Main
                                             Document      Page 23 of 25




                                                                                  Interim Payments Proposed
                         Reason/Applicant                     Total Requested     to Date          Payment
      Other: MEDLEY'S SELF STORAGE                        $             200.00 $           200.00 $           0.00
      Other: ZANE L. ZIELINSKI                            $             136.10 $           136.10 $           0.00
                 Total to be paid for chapter 7 administrative expenses                     $            21,827.85
                 Remaining Balance                                                          $           156,361.40


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                                   NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 38,823.83 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                          Allowed Amount          Interim Payments Proposed
     Claim No.            Claimant                        of Claim                to Date          Payment
                          DEPARTMENT OF THE
     2P                   TREASURY                        $         38,823.83 $              0.00 $      38,823.83
                 Total to be paid to priority creditors                                     $            38,823.83
                 Remaining Balance                                                          $           117,537.57


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 1,010,882.55 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 31.5 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) (Page: 23)
         Case 13-39885            Doc 112   Filed 10/29/18 Entered 10/29/18 08:46:50              Desc Main
                                            Document      Page 24 of 25




                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
                          Illinois Department Of
     1                    Employment Security        $       113,570.56 $         22,821.39 $         12,962.49
                          DEPARTMENT OF THE
     2U                   TREASURY                   $        10,746.64 $              0.00 $          3,386.06
                          Greatamerica Financial
     3                    Services Corp.             $        41,131.80 $          8,265.21 $          4,694.62
                          Pension Benefit Guaranty
     4                    Corporation                $       116,367.00 $         23,383.32 $         13,281.66
                          Pension Benefit Guaranty
     5                    Corporation                $        67,375.00 $         13,538.64 $          7,689.91
                          Pension Benefit Guaranty
     6                    Corporation                $       478,903.00 $         96,232.95 $         54,660.08
                          Illinois Department Of
     7                    Commerce &                 $       182,788.55 $         36,730.36 $         20,862.75
                 Total to be paid to timely general unsecured creditors               $             117,537.57
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.




UST Form 101-7-TFR (5/1/2011) (Page: 24)
       Case 13-39885              Doc 112   Filed 10/29/18 Entered 10/29/18 08:46:50          Desc Main
                                            Document      Page 25 of 25




            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                         NONE




UST Form 101-7-TFR (5/1/2011) (Page: 25)
